Silverman, J. (dissenting).
I would affirm the order below denying disclosure.
Any defendants are entitled to know what they are charged with, and specifically here appellants ("respondents” below; hereinafter "Bestline”) are entitled to know what misrepresentations they are alleged to have made, at what meetings and by whom these misrepresentations were made and in what respects they were false. That is properly the function of a bill of particulars.
But neither procedurally nor substantively is this what Bestline seeks. Instead it seeks a generalized "discovery” which will not necessarily give it the information to which it is truly entitled, and will impose an impractical and useless burden on the Attorney-General and on many persons not *21parties to the case who. have the misfortune to be on the Attorney-General’s list of "potential” witnesses.
In its moving papers, Bestline never specified what disclosure it sought. The notice of motion merely asked for "discovery pursuant to CPLR § 408.” The supporting affidavit is hardly more specific, though there is a reference to "discovery regarding the specific incidents complained of.”
In its brief on appeal, Bestline became somewhat more specific and expansive. It asked "disclosure of the Assistant Attorney General * * * in order to ascertain the parameters of the factual materials to be introduced at trial”; this the majority is denying. In addition, in its main brief, Bestline asks "to obtain disclosure of the persons whose affidavits are annexed to the Amended Petition and of any other persons identified as being possible witnesses by the Assistant Attorney General.” As the brief progresses, Bestline also "seeks the right to take discovery by examination before trial of these specific witnesses to ascertain what their testimony will be in order to refute it”; and also wants "the documents upon which it [the State] intends to rely at trial.”
To begin with, I suggest that most lawyers do not know which witnesses and documents they are going to present until the final preparation shortly before trial; even that is subject to developments at the trial. But it is an impractical burden to ask lawyers months in advance of trial to decide which witnesses and which documents they are going to present.
We are not after all dealing here with a physical accident or even an oral contract where it may be assumed that there are four or five people who saw or heard the critical events and whose identity and the fact that they are going to be called as witnesses the lawyers may fairly be expected to know almost from the beginning of the case. Instead, we deal here apparently with many mass "opportunity meetings” attended presumably by large numbers of people some of whom are known now and some of whom may become known at any time through the trial, and from among whom trial counsel may not be able to make a final selection until very close to the trial itself.
Again there is no specification of which witnesses and which documents are to be "discovered.” Are the witnesses only to be those the Attorney-General claims to have been defrauded? How about, perhaps, business practice witnesses who might *22testify that the goods sold were overpriced, or accountants or statisticians who might testify that Bestline’s major source of income is the sale of distributorships and not of goods? And how about all of the subsidiary witnesses who may identify documents, or testify to all kinds of incidental facts which may bear on the ultimate issues of the case?
With respect to documents, there is no effort to meet the ordinary requirement of "specifically designated documents” CPLR 3120 (subd [a], par 1, cl [i]), a requirement reaffirmed by this court in Rios v Donovan (21 AD2d 409, 413).
Of course there is no suggestion by Bestline of an offer to turn over to the Attorney-General a list of its potential witnesses and all of the documents it expects to use at the trial.
Finally, I note that this casual unfocussed practice motion, and the leisurely interlocutory appeal from the decision below, have now brought all other proceedings in the case to a standstill for nine months. And the roving commission to examine unspecified numbers of "witnesses” does not promise an early final judgment.